Title: William Caruthers to Thomas Jefferson, 3 February 1813
From: Caruthers, William
To: Jefferson, Thomas


          
            Dr Sir Lexington 3rd Feby 1813 
            I have understood that yourself, Mr Maddison, & Some Others have Imported Some of the Best Breeds of Sheep for the purpose of Circulating them through the Country
            If I have been correctly informed on the Above Subject and You have Or Will have the ensuing Spring More than is promised allready I Would be Glad to Get a pair for the purpose of commencing the improvement of a flock, in case you can Spare me a pair Will Direct a Waggon to call for them Soon as they are fit To Take from the Ewe, Or adopt Any Mode of conveyance you Will Advise—please to Drop me a line on the Subject if you can spare me a pair & state the price
            Accept My Best RespectsWm Caruthers
          
          
            NB I would prefer Mareenoes
          
         